Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 2-5 only have flow charts with no details only showing numbers and does not show any steps to illustrate every single step as the unlabeled rectangular boxes shown should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-9, 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Yang et al. (US 2021/0272462 A1) in view of Khalifeh et al. (US 2018/0204463 A1).

Regarding claim 1, Yang discloses an apparatus comprising: a sensor configured for determining a first distance to a first proximate vehicle (see Yang figure 3a and paragraphs “0037” and “0043-0044” “vehicle dynamics describing dynamic aspects of the vehicle 
and a second distance to a second proximate vehicle (see Yang figure 3a and paragraphs “0037”,  “0043-0044” and “0046” “In block 302, the sensors 113 of the first connected vehicle 103 may capture first sensor data describing the environment proximate to the first connected vehicle 103. The environment proximate to the first connected vehicle 103 may cover a roadway area within a predefined distance from the vehicle location of the first connected vehicle 103 (e.g., 50 m) and may include one or more vehicles (e.g., connected vehicles 103 and/or unconnected vehicles 123)” and “the first connected vehicle 103 may determine one or more second connected vehicles 103 located proximate to the first connected vehicle 103. To determine the second connected vehicles 103, the first connected vehicle 103 may broadcast a data request within a predefined distance from its vehicle location (e.g., 200 m). In response to the data request of the first connected vehicle 103, the second connected vehicles 103 may transmit their vehicle attributes and operating characteristics to the first connected vehicle”),

a memory operative to store a map data (see Yang paragraphs “0006” and “0066” “the connected vehicle 103 may display an instruction message including a recommended action to the driver of the connected vehicle 103 via one or more output devices of the connected vehicle 103. For example, the connected vehicle 103 may display a dynamic map indicating the vehicle location of the first unconnected vehicle 123 and the instruction message on a touch screen of the connected vehicle 103 (e.g., “adjust vehicle speed to 70 mph to stay far ahead of this risky vehicle”)”),
but Yang fails to explicitly teach a processor operative to generate a current lane score and an adjacent lane score in response to the first distance, the second distance, the user preference, and the map data, the processor being further operative to generate a lane change control signal in response to the adjacent lane score exceeding the current lane score and a vehicle controller operative to perform a lane change operation from a current lane to an adjacent lane in response to the lane change control signal.
However Khalifeh teaches a processor operative to generate a current lane score and an adjacent lane score in response to the first distance, the second distance, the user preference, and the map data, the processor being further operative to generate a lane change 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Cooperative vehicle monitoring of Yang to determine a score for a host vehicle lane change to be performed within a predetermined time and upon determining that the score is less than a predetermined threshold within the predetermined time so that the computer can then actuate components of the vehicle to perform the lane change in order to move the vehicle safely between lanes (Khalifeh paragraphs “0015-0018”).

Regarding claim 3, Yang fails to explicitly teach wherein the processor is further operative to generate the lane change control signal in response to a time duration since a prior lane change operation exceeding a threshold time duration.
However Khalifeh teaches wherein the processor is further operative to generate the lane change control signal in response to a time duration since a prior lane change operation exceeding a threshold time duration (see Khalifeh figures2&3 and paragraphs “0017-0019” regarding a time frame to do the lane change “Referring now to FIGS. 2 and 3A, a vehicle 100 computer 110 can be programmed to determine a score of a requested or possible 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Cooperative vehicle monitoring of Yang to determine a score for a host vehicle lane change to be performed within a predetermined time and upon determining that the score is less than a predetermined threshold within the predetermined time so that the computer can then actuate components of the vehicle to perform the lane change in order to move the vehicle safely between lanes (Khalifeh paragraphs “0015-0018”).

Regarding claim 4, Yang fails to explicitly teach wherein the processor is operative to generate the current lane score and the adjacent lane score in response to a completion of a lane change operation.
However Khalifeh teaches wherein the processor is operative to generate the current lane score and the adjacent lane score in response to a completion of a lane change operation (see Khalifeh figures2&3 and paragraphs “0017-0019” regarding generating a score for the current lane and the adjacent lane for a period of time to start the lane change at specified time and end it within a time frame to indicate the compilation of a lane change “the computer 110 may determine a target lane 210 b based on the current lane 210 a and a user request indicating changing one lane to left. In one example, upon receiving the user input, the computer 110 may be programmed to periodically, e.g., every 50 milliseconds, determine the score for the predetermined time T. In other words, the computer 110 continues to score a lane change operation from time t1 to t1+T 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Cooperative vehicle monitoring of Yang to determine a score for a host vehicle lane change to be performed within a predetermined time and upon determining that the score is less than a predetermined threshold within the predetermined time so that the computer can then actuate components of the vehicle to perform the lane change and complete it in a period of time in order to move the vehicle safely between lanes (Khalifeh paragraphs “0015-0018”).
Regarding claim 6, Yang teaches wherein the processor is operative to generate the current lane score and the adjacent lane score in response to a detection of a slower moving preceding vehicle in a current lane (see Yang paragraphs “0064” and “0069” regarding comparing the speed limit with the speed of the preceding vehicle in order to a lane change if applicable or slow down the host vehicle “traffic impeding action (e.g., traveling at vehicle speed lower than the speed limit and the distance to the following vehicle is below the following distance threshold)” and “Continuing the example in FIGS. 6A-6C, the alert notification may indicate that the first unconnected vehicle 654 performed the traffic impeding action and slowed down the vehicles behind”).

Regarding claim 7, Yang teaches wherein the processor is operative to generate the current lane score and the adjacent lane score in response to a lane change request received via the user input (see Yang paragraph “0046” regarding turning the indicator to do a lane change and then to check the surrounding vehicles speed “the turning indicator status (e.g., signal light is off), etc., of the unconnected vehicle 123. The sensor data interface 202 may also estimate the vehicle speed, the acceleration/deceleration rate, the vehicle 

Regarding claim 8, Yang teaches wherein the processor is operative to generate the current lane score and the adjacent lane score in response to a lane change request received via an ADAS algorithm (see Yang paragraph “0066” regarding automatically modify the vehicle according to safety instructions “the safety enhancement engine 208 may transmit the vehicle instruction to the connected vehicle 103. In some embodiments, responsive to receiving the vehicle instruction, the connected vehicle 103 may communicate the vehicle instruction to its control unit (e.g., the ECU) to automatically adapt the vehicle action of the connected vehicle 103 accordingly. For example, the control unit may actuate the steering actuators of the connected vehicle 103 to automatically adjust the steering angle of the connected vehicle 103 to make a lane change according to the vehicle instruction. In some embodiments, the connected vehicle 103 may display an instruction message including a recommended action to the driver of the connected vehicle 103 via one or more output devices of the connected vehicle 103.”).

Regarding claim 9, Yang discloses a method performed by a processor comprising: generating an object map of an area proximate to a host vehicle (see Yang figure 3a and paragraphs “0037” and “0043-0044” “vehicle dynamics describing dynamic aspects of the vehicle that reflect vehicle actions performed by the vehicle. Non-limiting examples of the vehicle dynamics include vehicle speed, vehicle orientation, 
receiving a map data corresponding to the area proximate to the host vehicle (see Yang figure 3a and paragraphs “0037”,  “0043-0044” and “0046” “In block 302, the sensors 113 of the first connected vehicle 103 may capture first sensor data describing the environment proximate to the first connected vehicle 103. The environment proximate to the first connected vehicle 103 may cover a roadway area within a predefined distance from the vehicle location of the first connected vehicle 103 (e.g., 50 m) and may include one or more vehicles (e.g., connected vehicles 103 and/or unconnected vehicles 123)” and “the first connected vehicle 103 may determine one or more second connected vehicles 103 located proximate to the first connected vehicle 103. To determine the second connected vehicles 103, the first connected vehicle 103 may broadcast a data request within a predefined distance from its vehicle location (e.g., 200 m). In response to the data request of the first connected vehicle 103, the second connected vehicles 103 may transmit their vehicle attributes and operating characteristics to the first connected vehicle”),
but Yang fails to explicitly teach method performed by a processor comprising: generating an object map of an area proximate to a host vehicle; receiving a map data corresponding to the area proximate to the host vehicle; generating a current lane score and a 
However Khalifeh teaches generating a current lane score and a proximate lane score in response to the object map and the map data; generating a lane change control signal in response to the adjacent lane score exceeding the current lane score (see Khalifeh figures 2&4 and paragraphs “0013”, “0015” and “0018”  ”  regarding determining the score of the requested lane change from the user and the relative distance to other vehicles to see which lane the host vehicle will do the lane change when the threshold is within a certain limits compared to the adjacent lane “the computer 110 may be configured for communicating through a vehicle-to-vehicle (V-to-V) wireless communication interface with other vehicles 200, e.g., via a vehicle-to-vehicle communication network. The V-to-V communication network represents one or more mechanisms by which the computers 110 of vehicles 100 may communicate with other vehicles 200” and “the computer 110 may determine a relative distance, speed, etc. of other vehicles 200 relative to the vehicle 100. As another example, the computer 110 may be programmed to receive data including relative speed, location coordinates, and/or direction of other vehicles 200 via the wireless communication network. For example, the computer 110 may receive such data from GPS sensors disposed in other vehicles 200 that provides geographical coordinates, movement direction, etc., of the second vehicles 200.”, in addition to see Khalifeh paragraphs “0016-0020” “The score as that term is used herein is a value, e.g., specified by a number, indicating a risk of collision with another object or another vehicle 200. In one example, the score may be assigned to one of a plurality of discrete categories, such as “low”, “medium”, “high”, and “imminent” risk. For example, a score threshold may be categorized as “medium”, i.e., the computer 110 may actuate the 
performing a lane change operation from a current lane to an adjacent lane in response to the lane change control signal (see Khalifeh figures 2&4 and paragraphs “0015-0018” “the user interface device(s) 140 may include a turn signal switch. In an example non-autonomous mode, the computer 110 may receive a request to change the lane 210, e.g., a turn left signal to indicate an intention of vehicle 100 user to change from a current lane 210 a to a target lane 210 b. In an example semi-autonomous mode, the computer 110 may be programmed to perform the lane change upon receiving a request from the user, e.g., via the turn signal switch. In other words, the computer 110 may be programmed to execute a lane change but only if a vehicle 100 user requests a change of the current lane 210 a.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Cooperative vehicle monitoring of Yang to determine a score for a host vehicle lane change to be performed within a predetermined time and upon determining that the score is less than a predetermined threshold within the predetermined time so that the computer can then actuate components of the vehicle to perform the lane change and complete it in a period of time in order to move the vehicle safely between lanes (Khalifeh paragraphs “0015-0018”).

Regarding claim 11, Yang fails to explicitly teach wherein the lane change control signal is generated in response to a time duration since a prior lane change operation exceeding a threshold time duration.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Cooperative vehicle monitoring of Yang to determine a score for a host vehicle lane change to be performed within a predetermined time and upon determining that the score is less than a predetermined threshold within the predetermined time so that the computer can then actuate components of the vehicle to perform the lane change and complete it in a period of time in order to move the vehicle safely between lanes (Khalifeh paragraphs “0015-0018”).

Regarding claim 12, Yang fails to explicitly teach wherein the current lane score and the adjacent lane score are generated in response to a completion of a lane change operation.
However Khalifeh teaches wherein the current lane score and the adjacent lane score are generated in response to a completion of a lane change operation (see Khalifeh figures2&3 and paragraphs “0017-0019” regarding generating a score for the current lane and the adjacent lane for a period of time to start the lane change at specified time and end it within a time frame to indicate the compilation of a lane change “the computer 110 may determine a target lane 210 b based on the current lane 210 a and a user request 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Cooperative vehicle monitoring of Yang to determine a score for a host vehicle lane change to be performed within a predetermined time and upon determining that the score is less than a predetermined threshold within the predetermined time so that the computer can then actuate components of the vehicle to perform the lane change and complete it in a period of time in order to move the vehicle safely between lanes (Khalifeh paragraphs “0015-0018”).

Regarding claim 14, Yang teaches wherein the current lane score and the adjacent lane score are generated in response to a detection of a slower moving preceding vehicle in a current lane (see Yang paragraphs “0064” and “0069” regarding comparing the speed limit with the speed of the preceding vehicle in order to a lane change if applicable or slow down the host vehicle “traffic impeding action (e.g., traveling at vehicle speed lower than the speed limit and the distance to the following vehicle is below the following distance threshold)” and “Continuing the example in FIGS. 6A-6C, the alert notification may indicate that the first unconnected vehicle 654 performed the traffic impeding action and slowed down the vehicles behind”).

Regarding claim 15, Yang teaches wherein the current lane score and the adjacent lane score are generated in response to a lane change request received via the user input (see 

Regarding claim 16, Yang teaches wherein the current lane score and the adjacent lane score are generated in response to a lane change request received via an ADAS algorithm (see Yang paragraph “0066” regarding automatically modify the vehicle according to safety instructions “the safety enhancement engine 208 may transmit the vehicle instruction to the connected vehicle 103. In some embodiments, responsive to receiving the vehicle instruction, the connected vehicle 103 may communicate the vehicle instruction to its control unit (e.g., the ECU) to automatically adapt the vehicle action of the connected vehicle 103 accordingly. For example, the control unit may actuate the steering actuators of the connected vehicle 103 to automatically adjust the steering angle of the connected vehicle 103 to make a lane change according to the vehicle instruction. In some embodiments, the connected vehicle 103 may display an instruction message including a recommended action to the driver of the connected vehicle 103 via one or more output devices of the connected vehicle 103.”).

Regarding claim 17, Yang teaches wherein the current lane score and the adjacent lane score are generated in response to a user generated lane change request (see Yang 


Claims 2, 5, 10, 13 and 18  are rejected under 35 U.S.C. 103 as being unpatentable in view of Yang et al. (US 2021/0272462 A1) in view of Khalifeh et al. (US 2018/0204463 A1) in view of Scofield et al. (US 2017/0076598 A1).

Regarding claim 2, Yang fails to explicitly teach wherein the processor is further operative to generate the lane change control signal in response to the adjacent lane score exceeding the current lane score by a threshold value.
However Scofield teaches wherein the processor is further operative to generate the lane change control signal in response to the adjacent lane score exceeding the current lane score by a threshold value (see Scofield figure 4 and paragraphs “0031-0032” regarding comparing two lanes the current lane and the adjacent lane to see which one has the optimum features so as to decide whether to do a lane change or not “omprising instructions that, when executed on the processor 404, cause the device 402 to, while the vehicle 106 operates on a causeway 102 having at least two lanes 104, perform a lane detection 204 identifying, among the lanes 104 of the causeway 102, a current lane 414 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Cooperative vehicle monitoring of modified Yang to detect the lane currently occupied by the vehicle may also indicate to the driver whether another lane is more advantageous than the current lane (e.g., that the lane to the left of the vehicle is less congested than the current lane) in other words it detects whether the adjacent lanes has more advantage than current lane in order to make lane change (Scofield paragraphs “0031-0032”).

Regarding claim 5, Modified Yang fails to explicitly teach wherein the user preference is a vehicle speed.
However Scofield teaches wherein the user preference is a vehicle speed (see Scofield figures2&3 and paragraphs “0026” and “0059” regarding detecting the preferred speed for the user according to the current and the adjacent lane speed to facilitate the lane change to the user “As a fifth variation of this fourth aspect, a device 202 aboard a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Cooperative vehicle monitoring of modified Yang to detect the lane currently occupied by the vehicle may also indicate to the driver whether another lane is more advantageous than the current lane (e.g., that the lane to the left of the vehicle is less congested than the current lane) in other words it detects whether the adjacent lanes has more advantage than current lane in order to make lane change with a specified speed (Scofield paragraphs “0026” and “0059”).

Regarding claim 10, Yang fails to explicitly teach wherein the lane change control signal is generated in response to the adjacent lane score exceeding the current lane score by a threshold value.
However Scofield teaches wherein the lane change control signal is generated in response to the adjacent lane score exceeding the current lane score by a threshold value (see Scofield figure 4 and paragraphs “0031-0032” regarding comparing two lanes the current lane and the adjacent lane to see which one has the optimum features so as to decide whether to do a lane change or not “omprising instructions that, when executed on the processor 404, cause the device 402 to, while the vehicle 106 operates on a causeway 102 having at least two lanes 104, perform a lane detection 204 identifying, among the lanes 104 of the causeway 102, a current lane 414 that is occupied by the vehicle 106. The instructions of the lane detecting component 410 further cause the device 402 to, for respective lanes 104, identify a travel condition 416; and by performing a comparison 418 of the travel conditions 416 of the respective lanes 104, identify an advantageous lane 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Cooperative vehicle monitoring of modified Yang to detect the lane currently occupied by the vehicle may also indicate to the driver whether another lane is more advantageous than the current lane (e.g., that the lane to the left of the vehicle is less congested than the current lane) in other words it detects whether the adjacent lanes has more advantage than current lane in order to make lane change (Scofield paragraphs “0031-0032”).

Regarding claim 13, Modified Yang fails to explicitly teach wherein the current lane score and the adjacent lane score are generated in response to a user vehicle speed selection.
However Scofield teaches wherein the current lane score and the adjacent lane score are generated in response to a user vehicle speed selection (see Scofield figures2&3 and paragraphs “0026” and “0059” regarding detecting the preferred speed for the user according to the current and the adjacent lane speed to facilitate the lane change to the user “As a fifth variation of this fourth aspect, a device 202 aboard a vehicle 106 may detect a first vehicle speed of at least one vehicle 106 in the current lane 414; detect a second vehicle speed of at least one vehicle 106 in a second lane 104; and, upon 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Cooperative vehicle monitoring of modified Yang to detect the lane currently occupied by the vehicle may also indicate to the driver whether another lane is more advantageous than the current lane (e.g., that the lane to the left of the vehicle is less congested than the current lane) in other words it detects whether the adjacent lanes has more advantage than current lane in order to make lane change with a specified speed (Scofield paragraphs “0026” and “0059”).

Regarding claim 18, Modified Yang fails to explicitly teach wherein the current lane score and the adjacent lane score are generated in response to at least one of a lane observed speed, a density of roadway entrances and exits, a density of traffic observed in the current lane, a driver set speed, a navigational route, and a driver preferred lane.
However Scofield teaches wherein the current lane score and the adjacent lane score are generated in response to at least one of a lane observed speed, a density of roadway entrances and exits, a density of traffic observed in the current lane, a driver set speed, a navigational route, and a driver preferred lane (see Scofield figures2&3 and paragraphs “0026” and “0059” regarding detecting the preferred speed for the user according to the current and the adjacent lane speed to facilitate the lane change to the user “As a fifth variation of this fourth aspect, a device 202 aboard a vehicle 106 may detect a first vehicle speed of at least one vehicle 106 in the current lane 414; detect a second vehicle speed of at least one vehicle 106 in a second lane 104; and, upon determining that the second vehicle speed is higher than the current lane vehicle speed, identifying the second lane 104 as the advantageous lane 416.”).


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Scofield et al. (US 2017/0076598 A1) in view of Khalifeh et al. (US 2018/0204463 A1). 

Regarding claim 19, Scofield teaches an advanced driver assistance system for controlling a host vehicle comprising: an input for receiving a request to determine an optimal cruising lane (see Scofield paragraph “0005” “identifying an advantageous lane of the causeway having a travel condition presenting an advantage over the travel condition of the current lane; and presenting to the driver a suggestion to transfer the vehicle to the advantageous lane.”),
a processor operative to generate a current lane score and an adjacent lane score in response to the input (see Scofield paragraphs “0079”),
but Scofield fails to explicitly teach wherein the current lane score and the adjacent lane score are determined in response to an object map of an area proximate to the host vehicle and a map data of the area proximate to the host vehicle and for generating a lane change control signal in response to the adjacent lane score exceeding the current lane score; and a vehicle controller for performing a lane change operation from a current lane to an adjacent lane in response to the lane change control signal.

a vehicle controller for performing a lane change operation from a current lane to an adjacent lane in response to the lane change control signal (see Khalifeh figures 2&4 and paragraphs “0015-0018” “the user interface device(s) 140 may include a turn signal switch. In an example non-autonomous mode, the computer 110 may receive a request to change the lane 210, e.g., a turn left signal to indicate an intention of vehicle 100 user to change from a current lane 210 a to a target lane 210 b. In an example semi-autonomous mode, the computer 110 may be programmed to perform the lane change upon receiving a request from the user, e.g., via the turn signal switch. In other words, the computer 110 may be programmed to execute a lane change but only if a vehicle 100 user requests a change of the current lane 210 a.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Driving lane change suggestions of Scofield to determine a score for a host vehicle lane change to be performed within a predetermined time and upon determining that the score is less than a predetermined threshold within the predetermined time so that the computer can then actuate components of the vehicle to perform the lane change in order to move the vehicle safely between lanes (Khalifeh paragraphs “0015-0018”).

Regarding claim 20, Scofiled teaches wherein the current lane score and the adjacent lane score are generated in response to at least one of a lane observed speed, a density of roadway entrances and exits, a density of traffic observed in the current lane, a driver set speed, a navigational route, and a driver preferred lane (see Scofield figures2&3 and paragraphs “0026” and “0059” regarding detecting the preferred speed for the user according to the current and the adjacent lane speed to facilitate the lane change to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666